Judge Harold R. Banke.
On April 21, 1993, the appellant filed a notice of appeal from the grant of summary judgment for the appellee in this declaratory judgment action commenced by the appellant. On October 13, 1993, after finding that there had been an unreasonable delay in the filing of the transcript and that the appellant was guilty of laches in failing to monitor the progress of the appeal or to take appropriate steps to cause it to be docketed, the trial court dismissed the appeal. That order of dismissal is now appealed.
The record shows that transmittal of the record to this court was delayed because the appellant’s notice of appeal mistakenly designated that a nonexistent transcript would be included as part of the record, and that the appellant made no effort to expedite the appeal. Under these circumstances, the trial court did not abuse its discretion in dismissing the appellant’s notice of appeal. Johnston v. Ga. Pub. Svc. Comm., 209 Ga. App. 224 (433 SE2d 65) (1993); Teston v. Mills, 203 Ga. App. 20 (416 SE2d 133) (1992).

Judgment affirmed.


Birdsong, P. J., and Blackburn, J., concur.

Simmons, Warren & Szczecko, William C. McFee, Jr., for appellee.